Rothrock, J.
1. criminal ludv * pnic* tice. The trial was had in the court below in the mouth of May, 1880. An appeal was taken to the October term, 1880, of this court at Dubuque. The cause passed that term and also the April term, 1881. At the October term, 1881, the defendant having failed to file an abstract or argument, upon motion of the Attorney-general the cause was submitted upon the transcript.
We have carefuLly examined the transcript, which appears to be full and complete, and find no error in the rulings of the court upon the evidence, nor in the instructions given by the court to the j ury. The verdict appears to u s to be well supported by the evidence.
Affirmed.